DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A brief description of Figure 1 is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 16/465,318 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are fully encompassed in the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojtowicz et al. (8,615,812).
Wojtowicz et al. ‘812 teach a microporous carbon molded body that is formed by pressing granular PVDC material in a die to produce discs that can also include macroporosity (col. 3, line 32 to col. 4, line 14).  One skilled in the art would understand that the pressing takes place at ambient or room temperature because no heating or cooling conditions are disclosed, and that aggregates are formed because unitary bodies are produced with or without the use of binders.  The discs are then pyrolyzed in a furnace using a heating process that includes temperatures as described in instant claim 3 (see 4, lines 55-67, col. 6, lines 12-24).  Pyrolysis under inert gas is not explicitly disclosed, however this is necessary and inherent because carbonization of the polymer would not occur sufficiently under an oxidizing atmosphere.  Honeycombs can also be produced and the body can be used for gas adsorption (col. 2, lines 7-14, col. 4, line 11).  The discs can have a diameter (length) that is more than 4 times their thickness (see table 1).  Regarding claims 5 and 7, the DINP adsorption capacity will be 3-24 wt% and the micropore volume will inherently be greater than 0.2 ml/g because the same material and production method is used in the prior patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtowicz et al. ‘812.
Wojtowicz et al. ‘812 disclose all of the limitations of the claims except that a specific molding pressure and polymer particle diameter are used and preferred macropore volumes are produced.  Absent a proper showing of criticality or unexpected results, the pressure, particle diameter, and macropore volumes are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to provide finished product that contains sufficient macroporosity (dependent on both particle diameter and molding pressure) so that a target gas can flow through the body to internal carbon sorbent surfaces for physical contact adsorption.
Claims 1-8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (2002/0025290 A1).
Chang ‘290 teaches a shaped microporous adsorbent for removing carbon dioxide from air, comprising a honeycomb or pellet formed by PVDC particles (particle size 30-500 microns) in a commercial pelletization unit under pressure (paragraph 39) to form aggregates (paragraph 38) that are then carbonized (pyrolyzed) in a furnace under nitrogen using a heating program with temperatures that match those recited in instant claim 3.  One skilled in the art would understand that the pelletizing is at ambient or room temperature because no heating or cooling conditions are disclosed (see paragraphs 23, 36, 61, 62, 64).  Regarding claims 5-7, the pellets will inherently have .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtowicz et al. ‘812 in view of Chang ‘290.
Wojtowicz et al. ’82 disclose all of the limitations of the claims except that the body is used to adsorb CO2.  Chang ‘290 discloses a porous carbon sorbent as described in paragraph 12 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to use the sorbent Wojtowicz et al. ‘812 for carbon dioxide adsorption in order to provide a different gas adsorption use for the sorbent that is known in the art.  
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Wojtowicz et al. ‘812 or Chang ‘290 in view of Greenidge et al. (2012/0131973 A1).
Any one of Wojtowicz et al. ‘812 or Chang ‘290 discloses all of the limitations of the claims except that a honeycomb is produced by drilling the shaped body.  Greenidge et al. ‘973 discloses a honeycomb carbon dioxide filter body that is produced by drilling slab-like bodies (see abstract, paragraph 12).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the honeycomb manufacturing process of any one Wojtowicz et al. ‘812 or Chang ‘290 by using a drilling step in order to provide honeycomb channels for gas flow and more intimate contact between a target gas and the sorbent material.
Allowable Subject Matter
Claims 9-13, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose gas storage and separation adsorbent materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl